Title: From George Washington to Samuel Huntington, 3 August 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir
						Head Quarters P⟨ecks⟩ Kill Aug. 3d 1780
					
					Having received accounts, that Sir Henry Clinton had embarked the principal part of his force for Rhode Island, I put the army in motion the 29th of July and the 31st formed a junction in the vicinity of this place with the troops in this quarter. Had Sir Henry prosecuted what appeared to be his design, my intention was to attempt New York in his absence. Our preparations were made for this purpose, when I received advice, that the fleet returned the 31st from Huntington bay, towards New York probably in consequence of our approach. The object of our movement this way having ceased, we shall repass the River tomorrow, and proceed with our whole force to Dobbes ferry, where we shall execute some preliminary measures towards the intended cooperation. The reasons of our recrossing the river are—to save transportation by meeting our bread supplies, and to avoid consuming the forage on this side, which may be essential to future operations. I have the honor to be With perfect respect yr Excellys Most Obedient & humble servant
					
						Go: Washington
					
					
						P.S. I am honored with your Excellency’s letter of the 26th of July. I take it for granted, from the terms of the resolve, that Congress have given the necessary directions about the junction of the frigates &c. with the French fleet in the 1st instance. At present, I imagine, it is not practicable, as The British fleet superior in force, is before the port of Rhode Island.
					
				